Robinson, J.,
¶ 33. dissenting. The State’s authority to interfere with the parent-child relationship in the name of protecting *651children is “awesome,” and is accordingly subject to rigorous statutory and constitutional restraints. In re N.H., 135 Vt. 230, 235-37, 373 A.2d 851, 855-57 (1977). “Accordingly, any time the State seeks to interfere with the rights of parents on the generalized assumption that the children are in need of care and supervision, it must first produce sufficient evidence to demonstrate that the statutory directives allowing such intervention are fully satisfied.” Id. at 235, 373 A.2d at 855. I cannot agree that the admissible evidence produced by the State at the merits hearing meets this rigorous standard.
¶ 34. Only two witnesses testified at the hearing: the social worker and father’s mother. The social worker and father’s mother both provided testimony based on their own observations, and both testified about statements that father had made to them. The social worker also testified about statements mother made in conversations the social worker had with mother. The majority acknowledges that admission of the social worker’s testimony concerning mother’s out-of-court statements was error.
¶ 35. That leaves two main categories of evidence that might support a CHINS finding. First, the State presented evidence that father had a longstanding, untreated opiate addiction problem. In particular, the State presented evidence of father’s own admissions to the social worker that he had.been on opiates since he was sixteen, that he has a current opiate addiction, that he has been self-medicating with Suboxone for eight to ten months, and that he is on a waitlist for a Suboxone program in Burlington. The social worker further testified that she recommended treatment options to father, and she urged him to undergo a substance-abuse evaluation. She testified that he did not provide her with a report of a substance-abuse evaluation prior to the State’s filing of a CHINS petition despite her strong recommendation.
¶ 36. Second, the State presented evidence that father, mother and the child have struggled with housing. The social worker testified that in her meeting with father and mother father acknowledged his challenges with housing. In particular, the social worker testified:
And [father] provided a fair amount of information and explained, you know, this is why we were homeless this year; this is what happened next. So he sort of provided the sequence of events over the past, I don’t know, maybe *652two years or so that then resulted in them residing at [mother’s sister’s]. So we talked about being kicked out of, or losing two housing — two homes, ending out in shelters, getting kicked out of a COTS shelter most recently, and staying at his brother’s temporarily, in (indiscernible), and winding up in (indiscernible), in [mother’s sister’s] home.
The social worker further testified that both father and mother acknowledged that the lack of housing was a “repetitive pattern.” Father’s mother likewise described father’s and mother’s serial housing arrangements.
¶ 37. For the most part, that is the foundation upon which the CHINS finding rests. The above recitations are not abbreviated summaries of the evidence presented in support of the State’s CHINS petition; they are the evidence. The question is whether, absent more, that evidence is sufficient to support a finding that the child is “without proper parental care or subsistence, education, medical, or other care necessary for his or her well-being.” 33 V.S.A. § 5102(3)(B).
¶ 38. I recognize the trial court’s difficult position. On the one hand, a court cannot and should not check its common sense, and its experience of the real world, at the courthouse door. I have no doubt that parental opiate addiction and housing instability are two factors very frequently associated with children who are without proper parental care necessary for their well-being. Where parents have no stable place to live, I can well imagine they may find themselves caring for their children in unsuitable or even dangerous environments. Multiple moves can be disruptive to their children’s community activities, schooling, or relationships. And an active opiate addiction can cloud even the most caring and thoughtful parent’s judgment and capacity to properly care for his or her child.
¶ 39. On the other hand, if the State is to take the awesome step of interposing itself into the parent-child relationship, it cannot rely on broad generalizations or per se rules; it must have some individualized evidence that a child is without proper parental care necessary for the child’s well-being. In this case, we know that the parents struggled to find stable housing. But there is no evidence in the record that, as a result of this struggle, the child ever resided in unsafe, unsuitable or unhealthy housing. The *653evidence was that the family lived with mother’s sister during the most recent period of DCF engagement, and that L.M. moved in with her paternal grandparents around the time of the CHINS petition. There is no evidence in the record that either home was unsafe or unsuitable for the child’s well-being. Nor was there evidence that the child lived in an unsafe or unsuitable setting prior to DCF’s most recent engagement.4
¶40. Moreover, the fact of sleeping under multiple different roofs over a two-year period does not by itself support a finding that a child is without proper parental care; parents that move frequently due to their work are not per se unable to properly care for their children. And in this case, there is no evidence of harm or risk of harm to the nearly three-year-old child because she slept under several different roofs during a two-year period. If important activities or relationships, or the child’s sense of security and well-being were disrupted by the moves, the evidence does not reflect that.
¶ 41. Finally, father’s untreated longstanding opiate addiction is undoubtedly a red flag. But without more, I cannot tell whether and how it put the child at risk. The social worker testified that father claimed to be self-medicating with Suboxone while waiting to get into treatment, and that he did not provide her evidence of a substance abuse evaluation during the course of her involvement with the family. This is the most concerning constellation of evidence, and is the reason why this is a very close case. But it cannot be that the child of every parent with an admitted opiate addiction is presumed CHINS without any individualized showing. See, e.g., B.C. v. Dep’t of Children & Families, 846 So. 2d 1273, 1275 (Fla. Dist. Ct. App. 2003) (reversing adjudication of dependency on basis of father’s drug and alcohol abuse where there was “no testimony that the father failed to meet the child’s needs while the child was in his care, no testimony that physical harm had come to the child while in the father’s care, and no testimony that the child had been emotionally or mentally harmed by his father’s drinking and drug abuse”).
*654¶ 42. In this case, there is no evidence that father was failing to meet his own or the child’s day-to-day needs on account of his admitted addiction, and no evidence that he placed the child in unsafe or unhealthy situations or failed to properly supervise her. There is not even any evidence as to what steps, if any, he did take to undergo an evaluation, or why he did not. The only evidence as to father’s current status was that he was self-medicating with Suboxone — a drug used in treatment for opiate addictions. There is no evidence as to whether his self-treatment regimen was enabling him to meet his responsibilities. Had the State subpoenaed mother or some other competent witness, it might well have elicited testimony not only that father had a generalized problem with opiates, but that he was engaging in conduct that put the child at risk — whether that be caring for the child while under the influence, leaving the child with someone, perhaps mother, who was not able to care for the child, or otherwise failing to meet the child’s needs.
¶43. I am not suggesting that a child is not CHINS until the child has actually suffered harm. Nor am I suggesting that the State needs to provide expert testimony in every case about the effect of opiate addiction on a parent’s ability to care for a child. But I do believe that an individualized assessment of the risk of harm facing a child is required; blanket generalizations about opiate addiction and housing instability are not enough to support a CHINS finding. Although the State argues that the record here reflects much more than that, I do not believe the evidence supports this claim.
¶ 44. The State also points to the parents’ failure to enroll the child in daycare, as recommended by DCF, as a factor supporting the CHINS finding. There is no evidence in this case that the child was not cared for during the day, or that outside daycare was necessary to protect the child’s well-being. A DCF recommendation that the parents enroll the child in daycare does not convert outside daycare into an essential component of parental care, or the absence of outside daycare into evidence of CHINS. Although DCF is free to recommend strategies to struggling parents, and to consider whether parents comply with its recommendations as factors guiding DCF’s own decisionmaking, a parent’s failure to follow DCF’s recommendation is not itself evidence of a child lacking proper parental care. A parent’s failure to follow DCF’s recommendation may be important evidence that *655a parent has forgone the opportunity to address an underlying problem or risk of harm, but it is that problem or risk of harm that supports a CHINS finding, not the failure to follow DCF’s recommendation in and of itself. Absent evidence that this child was not cared for during the day, or that the child had some particular need that could be addressed in outside daycare, the parents’ failure to enroll their two-year-old child in daycare is not a factor that supports a CHINS finding.
¶45. The Legislature and this Court have consistently recognized the primacy of the parent-child relationship, and the limitations on State authority to intervene in that relationship. See 33 V.S.A. § 5101(a)(3) (statute should be construed to “preserve the family and to separate a child from his or her parents only when necessary to protect the child from serious harm or in the interests of public safety”); In re N.H., 135 Vt. at 236, 373 A.2d at 856 (recognizing that “the freedom of children and parents to relate to one another in the context of the family, free of governmental interference, is a basic liberty long established in our constitutional law” (citing Stanley v. Illinois, 405 U.S. 645 (1972); Prince v. Massachusetts, 321 U.S. 158 (1944); Meyer v. Nebraska, 262 U.S. 390 (1923))). This may well be a case in which, armed with complete information, I would agree that the child in question was CHINS. But the evidence actually admitted into the record at the hearing below does not get me there. Augmenting the record evidence with broad-brush presumptions or assumptions without individualized evidence of harm or risk of harm to the child in this case violates the rigorous statutory and constitution.1 limitations on the authority of the State in this realm. For these reasons, I respectfully dissent.
¶ 46. I am authorized to state that Justice Skoglund joins this dissent.

 The most that can be inferred from the record is that at some unspecified time or times in the past the parents and child spent time in a homeless shelter. But there is no evidence as to the condition of the shelter, the amount of time the child spent there, or how long prior to the CHINS petition the family spent time in a shelter.